DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “but not implemented via ion implementation in a portion of the dielectric layer extending from the drain” under interpretation B (See 112(b) rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 3, 5-8 and 13 resolves the previous rejection of claims 3-8 and 13 under 35 USC 112(b). Therefore, the previous rejection of claims 3-8 and 13 under 35 USC 112(b) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the fixed immobile electric charge implemented via ion implantation in the portion of the dielectric layer extending from the gate but not implanted via ion implantation in a portion of the dielectric layer extending from the drain.” However, this language is unclear as it can have two impossible interpretations. Interpretation A) is where the fixed immobile charge is implanted in a portion of the dielectric layer extending from the gate via ion implantation and fixed mobile charges are not implanted at all in a portion of the dielectric layer extending from the drain while Interpretation B) is where the fixed immobile charge is implanted in a portion of the dielectric layer extending from the gate via ion implantation and the fixed immobile charge is implanted in portion of the dielectric layer extending from the drain via some other method. The Examiner offers interpretation A as a 
Claims 2-4 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
Regarding claim 7, claim 7 recites “the electric charge implemented via ion implantation in the portion of the dielectric layer extending from the gate but not implanted via ion implantation in a portion of the dielectric layer extending from the drain.” However, this language is unclear as it can have two impossible interpretations. Interpretation A) is where the electric charge is implanted in a portion of the dielectric layer extending from the gate via ion implantation and electric charges are not implanted at all in a portion of the dielectric layer 
Regarding claim 8, claim 8 recites “the electric charge implemented via ion implantation in the portion of the dielectric layer extending from the gate but not implanted via ion implantation in a portion of the dielectric layer extending from the drain.” However, this language is unclear as it can have two impossible interpretations. Interpretation A) is where the 
Regarding claim 12, claim 12 recites “the electric charge implemented via ion implantation in the portion of the dielectric layer extending from the gate but not implanted via 
Regarding claim 13, claim 13 recites “the electric charge implemented via ion implantation in the portion of the dielectric layer extending from the gate but not implanted via ion implantation in a portion of the dielectric layer extending from the drain.” However, this language is unclear as it can have two impossible interpretations. Interpretation A) is where the electric charge is implanted in a portion of the dielectric layer extending from the gate via ion implantation and electric charges are not implanted at all in a portion of the dielectric layer extending from the drain while Interpretation B) is where the electric charge is implanted in a portion of the dielectric layer extending from the gate via ion implantation and the electric charge is implanted in portion of the dielectric layer extending from the drain via some other method. The Examiner offers interpretation A as a possible interpretation of the language of the claim 13 because interpretation A is supported by the Applicant’s original disclosure and is explicitly shown in the Applicant’s drawings. The Examiner offers interpretation B as a possible interpretation for the language of claim 13 as on its face the language seems to suggest interpretation B as a possible interpretation while also other independent claims (Such as 5 and 9) use similar language but instead of reciting “not implemented via ion implantation” uses language of “not disposed in a portion” which is distinguished from the language of claim 13 and more clearly recites that the fixed immobile charge is not present in a portion of the dielectric layer extending from the drain. Further, clarification of the language is required as interpretation A is supported by the Applicant’s original disclosure while interpretation B is not supported by the Applicant’s original disclosure (See rejection 112a) of claim 13 below).  For purposes of compact prosecution, and as it is supported by the Applicant’s original disclosure, the Examiner interprets the language of claim 13 to be that of interpretation A where the fixed immobile charge is implanted in a portion of the dielectric layer extending from the gate via ion 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Assuming the Applicant intends Interpretation B from the 112(b) rejections above, Claims 1-4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, under interpretation B claim 1 requires that electric charge is implanted into a portion of the dielectric layer extending from the gate via ion implantation while electric charge is implanted into a portion of the dielectric layer extending from the drain via some other process (See 112(b) rejection of claim 1 above). However, this language is not supported by the Applicant’s original specification as A) the drawings only show embodiments where there is no charge present in a portion of the dielectric layer extending from the drain and B) the Applicant’s specification specifically states in paragraph 0016 “Introducing charge in the 
Claims 2-4 are also rejected under 35 USC 112(a) as they depend from and include all of the limitations of rejected claim 1.
Regarding claim 7, under interpretation B claim 7 requires that electric charge is implanted into a portion of the dielectric layer extending from the gate via ion implantation while electric charge is implanted into a portion of the dielectric layer extending from the drain via some other process (See 112(b) rejection of claim 7 above). However, this language is not supported by the Applicant’s original specification as A) the drawings only show embodiments where there is no charge present in a portion of the dielectric layer extending from the drain and B) the Applicant’s specification specifically states in paragraph 0016 “Introducing charge in the dielectric as described in these embodiments is done via ion implantation”. No other process is disclosed in the Applicant’s specification for introducing the charge into the dielectric nor is an embodiment disclosed where some of the charge is implanted in a portion of the dielectric via ion implantation while some other charge is implanted into another portion of the dielectric via a different process. As such, under interpretation B, the Applicant’s claim 7 contains new matter.
Regarding claim 8, under interpretation B claim 8 requires that electric charge is implanted into a portion of the dielectric layer extending from the gate via ion implantation while electric charge is implanted into a portion of the dielectric layer extending from the drain via some other process (See 112(b) rejection of claim 8 above). However, this language is not 
Regarding claim 12, under interpretation B claim 12 requires that electric charge is implanted into a portion of the dielectric layer extending from the gate via ion implantation while electric charge is implanted into a portion of the dielectric layer extending from the drain via some other process (See 112(b) rejection of claim 12 above). However, this language is not supported by the Applicant’s original specification as A) the drawings only show embodiments where there is no charge present in a portion of the dielectric layer extending from the drain and B) the Applicant’s specification specifically states in paragraph 0016 “Introducing charge in the dielectric as described in these embodiments is done via ion implantation”. No other process is disclosed in the Applicant’s specification for introducing the charge into the dielectric nor is an embodiment disclosed where some of the charge is implanted in a portion of the dielectric via ion implantation while some other charge is implanted into another portion of the dielectric via a different process. As such, under interpretation B, the Applicant’s claim 12 contains new matter.
Regarding claim 13, under interpretation B claim 13 requires that electric charge is implanted into a portion of the dielectric layer extending from the gate via ion implantation while electric charge is implanted into a portion of the dielectric layer extending from the drain via 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl et al. (US 2015/0115326) hereinafter “Prechtl” in view of Zhang et al. (US 2014/0346615) hereinafter “Zhang”.
Regarding claim 1, Fig. 2 of Prechtl teaches a field effect transistor, comprising: a semiconductor (Item 33) having a source (Item 34), a drain (Item 36) and a gate (Item 35) in contact with corresponding portions of a surface of the semiconductor (Item 33); a field plate structure (Combination of Items 37 and 38 between Items 35 and 36) for shaping an electric field (Paragraph 0042) in a region between the gate (Item 35) and the drain (Item 36), such field plate structure comprising: a dielectric layer (Item 37) on the surface of the semiconductor (Item 33) 
The process limitation of “the fixed immobile electric charge implemented via ion implantation” found in product claim 1 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 1 does not require the fixed immobile electric charge be implemented via ion implantation, but simply that immobile electric charge is present in the dielectric layer extending from the gate.  However, Prechtl does disclose where the fixed immobile electric charge is implemented via ion implantation (Paragraph 0041).
Under interpretation A of the language in the claim relied upon by the Examiner (See 112(b) rejection above), Prechtl does not teach where the fixed immobile charge is not implanted at all in a portion of the dielectric layer extending from the drain.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not at all implanted or present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile charge not be implanted at all in a portion of the dielectric layer extending from the drain because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the 
Regarding claim 2, Prechtl further teaches where the fixed immobile electric charge (Item 38) solely enables the field plate structure (Combination of Items 37 and 38 between Items 35 and 36) to shape the electric field in the region between the gate (Item 35) and the drain (Item 36).
Regarding claim 3, Prechtl further teaches where the fixed immobile electric charge (Item 38) is electrically isolated (Where the charge is implanted in a dielectric layer; Paragraph 0053) from the source (Item 34) and drain (Item 36). 
Regarding claim 4, Prechtl further teaches where the fixed immobile electric charge (Item 38) solely enables the field plate structure (Combination of Items 37 and 38 between Items 35 and 36) to shape the electric field in the region between the gate (Item 35) and the drain (Item 36).
Regarding claim 5, Fig. 2 of Prechtl teaches a method for forming a field effect transistor, comprising: providing a semiconductor structure (Item 33) having a source (Item 34), a drain (Item 36) and a gate (Item 35) in contact with corresponding portions of a surface of the semiconductor structure (Item 33); forming a field plate (Combination of Items 37 and 38 between Items 35 and 36), comprising: providing a dielectric layer (Item 37) disposed on the surface of the semiconductor structure (Item 33) in regions between the source (Item 34) and the drain (Item 36), such dielectric layer (Item 37) extending over (See Examiner’s Note) the gate (Item 35); depositing electric ions (Items 38) disposed in portions of the dielectric layer (Item 37) from a source external (Paragraph 0041 where ions are introduced by implantation) of the semiconductor structure (Item 33), a portion of such electric ions (Items 38) being disposed in 
Prechtl does not teach where the electric ions are not disposed in a portion of the dielectric layer extending from the drain toward the gate.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric ions not be disposed in a portion of the dielectric layer extending from the drain toward the gate because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Examiner’s Note: The Examiner notes that the language merely requires that the dielectric layer extend over the gate which can be the dielectric layer extending over any portion of the gate and does not require that the dielectric layer extend over a topmost surface of the gate nor extend over an entirety of the gate. As the dielectric layer in Prechtl extends over side surfaces of the gate, the claim limitation is satisfied by the teachings in Prechtl. The Examiner suggests that the Applicant clarify the language such that the language requires the dielectric extend over a top surface of the gate to better distinguish the Applicant’s invention from the disclosure in Prechtl.   
Regarding claim 6, Prechtl further teaches where the electric ions (Items 38) are deposited with a predetermined distribution (Paragraph 0042) into the dielectric layer (Item 37).
Regarding claim 7, Fig. 2 of Prechtl teaches a field effect transistor, comprising: a semiconductor (Item 33) having a source (Item 34), a drain (Item 36) and a gate (Item 35) in contact with corresponding portions of a surface of the semiconductor (Item 33); a field plate (Combination of Items 37 and 38 between Items 35 and 36) comprising: a dielectric layer (Item 37) disposed on the surface of the semiconductor (Item 33) in a region between the source (Item 34) and the drain (Item 36), an electric charge (Item 38) being disposed in a predetermined distribution (Paragraph 0042) in portions of the dielectric layer (Item 37), the electric charge (Item 38) in a portion of the dielectric layer (Item 37) extending from the gate (Item 35) toward the drain (Item 36).   
The process limitation of “the electric charge implemented via ion implantation” found in product claim 7 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 7 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate.  However, Prechtl does disclose where the electric charge is implemented via ion implantation (Paragraph 0041).
Under interpretation A of the language in the claim relied upon by the Examiner (See 112(b) rejection above), Prechtl does not teach where electric charge is not implanted at all in a portion of the dielectric layer extending from the drain.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric charge not be implanted at all in a portion of the dielectric layer extending from the drain because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Regarding claim 8, Fig. 3 of Prechtl teaches a field effect transistor, comprising: a semiconductor (Item 55) having a source (Item 56), a drain (Item 57) and a gate (Combination of Items 60 and 61) in contact with corresponding portions of a surface of the semiconductor (Item 55); a plurality of vertically stacked dielectric layers (Items 63 and 64), an upper one of the vertically stacked dielectric layers (Item 64) having a fixed immobile electric charge (Item 65) disposed in portions thereof 20providing a field plate structure (Combination of Items 63, 64 and 65; See Examiner’s Note below), the fixed immobile electric charge (Item 65) in a portion of the dielectric layer (Item 37) extending from the gate (Item 35) toward the drain (Item 36) and solely providing the field plate structure (Combination of Items 63, 64 and 65)  shaping an electric field (Paragraph 0047) in a region between the gate (Combination of Items 60 and 61) and the drain (Item 57)  of the field plate structure (Combination of Items 63, 64 and 65) of the transistor, and wherein in the fixed immobile electric charge (Item 65) solely modifies the electric field in the 
The process limitation of “implemented via ion implantation” found in product claim 8 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 8 does not require the fixed immobile electric charge be implemented via ion implantation, but simply that the fixed immobile electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Prechtl does disclose where the fixed immobile electric charge is implemented via ion implantation (Paragraph 0041).
Under interpretation A of the language in the claim relied upon by the Examiner (See 112(b) rejection above), Prechtl does not teach where fixed immobile electric charge is not implanted at all in a portion of the dielectric layer extending from the drain.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not at all implanted or present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge not be implanted at all in a portion of the dielectric layer extending from the drain because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Examiner’s Note: The Examiner notes that the claim language does not require that the field plate structure consists of only the upper one of the vertically stacked dielectric layer. Instead the claim merely requires that the upper one of the vertically stacked dielectric layers having fixed, immobile electric charges provides a field plate structure, which means that the upper dielectric layer and charges there within can be part of a larger field plate structure. The Examiner suggests the Applicant claim that the fixed immobile electric charges are only present in the upper one of the vertically stacked dielectric layer as a means of possibly distinguishing the Applicant’s invention from the disclosure in Prechtl.
Regarding claim 9, Fig. 2 of Prechtl teaches a method for forming a field effect transistor, comprising: providing a semiconductor structure (Item 33) having a source (Item 34), a drain (Item 36) and a gate (Item 35) in contact with corresponding portions of a surface of the semiconductor structure (Item 33); providing a dielectric layer (Item 37) disposed on the surface of the semiconductor structure (Item 33) in a region between the gate (Item 35) and the drain (Item 36); and depositing 30electric ions (Items 38) in portions of the dielectric layer (Item 37) between the gate (Item 35) and the drain (Item 36), the electric ions (Items 38) disposed via ion implantation (Paragraph 0041) in a portion of the dielectric layer (Item 37) extending from the gate (Item 35) toward the drain (Item 36).
Prechtl does not teach where the electric ions are not disposed in a portion of the dielectric layer extending from the drain toward the gate.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).

Regarding claim 10, Fig. 2 of Prechtl further teaches wherein the dielectric layer (Item 37) having the electric ions (Items 38) therein is electrically isolated from (Where the charge is implanted in a dielectric layer; Paragraph 0053) the source (Item 34) and drain (Item 36).
Regarding claim 11, Fig, 2 of Prechtl further teaches wherein the electric ions (Items 38) have a 5predetermined distribution (Paragraph 0042) in the dielectric layer (Item 37).
Regarding claim 12, Fig. 2 of Prechtl teaches a field effect transistor having a field plate structure (Combination of Items 37 and 38 between Items 35 and 36) for shaping an electric field (Paragraph 0042) in a region between the gate (Item 35) and the drain (Item 36), such field plate structure comprising: a dielectric layer (Item 37) disposed on the region between the gate (Item 35) and the drain (Item 36); and electric charge (Item 38) disposed in 10portions of the dielectric layer (Item 37) and in the portion of the dielectric layer (Item 37) extending from the gate (Item 35) toward the drain (Item 36), and wherein the electric charge (Item 38) solely produces the electric field (Paragraph 0042).
The process limitation of “and implemented via ion implantation” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require the electric charge be implemented via ion 
Under interpretation A of the language in the claim relied upon by the Examiner (See 112(b) rejection above), Prechtl does not teach where electric charge are not implanted at all in a portion of the dielectric layer extending from the drain toward the gate.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not at all implanted or present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric charge not be implanted at all in a portion of the dielectric layer extending from the drain toward the gate because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Regarding claim 13, the process limitation of “ion implanted electric charge” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require the electric charge is deposited in the dielectric by ion implantation, but simply that the electric charge is present in portions of the dielectric layer.  However, Prechtl does disclose where the electric charge is ion implanted into the dielectric layer (Paragraph 0041).

The process limitation of “the ion implanted electric charge implemented via ion implantation” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require the ion implanted electric charge be implemented via ion implantation, but simply that ion implanted electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Prechtl does disclose where the ion implanted electric charge is implemented via ion implantation (Paragraph 0041).
Under interpretation A of the language in the claim relied upon by the Examiner (See 112(b) rejection above), Prechtl does not teach where ion implanted electric charge is not implanted at all in a portion of the dielectric layer extending from the drain toward the gate.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ion implanted electric charge not be implanted at all in a portion of the dielectric layer extending from the drain toward the gate because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Examiner’s Note: The Examiner notes that the language “dielectric layer disposed on the gate” does not require that the dielectric layer is on a top surface of the gate nor does it require that the dielectric layer directly contact a top surface of the gate. As the dielectric layer is disposed on a side surface of the gate the language is anticipated by Fig. 2 in Prechtl.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Alternatively, Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al. (US 2020/0219986) hereinafter “Then”.
Regarding claim 8, Fig. 1 of Then teaches a field effect transistor, comprising: a semiconductor (Item 114) having a source (Left Item 116), a drain (Right Item 116) and a gate (Item 128) in contact with corresponding portions of a surface of the semiconductor (Item 114); 
The process limitation of “implemented via ion implantation” found in product claim 8 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 8 does not require the fixed immobile electric charge be implemented via ion implantation, but simply that the fixed immobile electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where the fixed immobile electric charge is implemented via ion implantation (Paragraph 0047).
Response to Arguments
Applicant’s arguments regarding Prechtl, see Applicant’s REMARKS, filed 05/21/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang.
The Examiner notes that the Applicant does not acknowledge or provide arguments for the Examiner’s alterative rejection of claim 8 under 35 USC 102(a)(2) utilizing the Then reference. The Examiner maintains the rejection, only making minor changes to address the Applicant’s amendments to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891